Citation Nr: 1819607	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for a low back disability.  Jurisdiction of this matter currently resides with the RO in San Diego, California.

In a January 2017 decision, the Board (in pertinent part) denied service connection for a low back disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).

In an Order dated in September 2017, and pursuant to an August 2017 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's January 2017 decision with respect to the low back issue and remanded the issue to the Board for development as stipulated in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A January 2017 Board decision, in pertinent part, denied entitlement to service connection for a low back disability based on the evidence of record..

In the August 2017 Joint Motion endorsed by the Court, the parties agreed that remand was required because the Board erred (in pertinent part) by failing to satisfy its duty to assist by failing to review all the medical records submitted by the Veteran.  In this regard, the Veteran reported receiving treatment from Kaiser beginning in the 1970's.  See VA Form 21-4142 dated March 2011.  Private treatment records from Kaiser dated from 2009 to 2011 were submitted to VA in CD form in September 2011.  These records have not been associated with the electronic claims file and were not reviewed by the Board.  See January 2017 Board decision.  Records held by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA's adjudicators during the consideration of that claim, regardless of whether those records are physically in the claims file.  See Johnson v. Shinseki, 23 Vet. App. 344, 349 fn. 4 (2010).  On remand, these and all other outstanding treatment records should be associated with the claims file.  

In addition, the parties agreed that remand was required because the Board erred (in pertinent part) by failing to provide an adequate statement of reasons and bases for its conclusion that a VA medical opinion was not warranted.  Specifically, the Board did not address a March 2012 opinion from the Veteran's VA physician that his low back disability "is likely related to work he did while in service."  In this regard, the Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the March 2012 opinion was not provided after a review of the claims file and does not address the evidence of record.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between current low back disability and the Veteran's service is necessary

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a low back disability since his discharge from service in December 1968.

In particular, request from the Veteran an authorization form for release of all pertinent, outstanding, private treatment records from Kaiser.  If he does not provide the necessary release, request the Veteran to obtain the records himself and provide them to VA.

After the Veteran has signed the appropriate releases, secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure these records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined by an appropriate examiner to determine the nature and etiology of any low back disability diagnosed during the period of this appeal.  The electronic file must be made available to the examiner(s) for review. 

The examiner should render an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the condition is related to, or had its onset during, active military service?  In this regard, the examiner should address the Veteran's statements in the record that he began experiencing symptoms of low back disability in service, as noted in the record.  The examiner should also address the March 2012 nexus opinion from the Veteran's VA physician.

Complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  They must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


